In my opinion, the instruction quoted in the dissent of Judge Tolman is not a correct exposition of the law applicable to the question attempted to be covered thereby, and the giving of this instruction constituted reversible error requiring the granting of a new trial.
I do not, however, believe that, in such a case as this, the capacity to earn is the only element to be considered. There was not written into any of the policies a provision to the effect that, in case the insured suffered injury, he would submit himself to the insurer for such training as would fit him to earn money along some new line of endeavor, nor does any of the policies provide that the insured will endeavor to qualify himself as a money earner in some field other than that in which he was engaged at the time of the issuance of the policy or was engaged in at or prior to the time of his injury. In other words, the policies do not contemplate or provide for the rehabilitation of the insured in case he suffers injury. The insurer wrote the policies now before us for valuable considerations, and it is, of course, the law that such policies must be construed against the insurer and with reasonable liberality in favor of the insured. It must be held, as stated by the majority, to be the intent of the policies that the insured is totally disabled when he *Page 173 
has suffered injuries which prevent him from earning reasonably substantial wages or profit (and in connection with what is reasonably substantial, there should be considered the earnings of the insured at the time the policy was written) at some occupation or gainful pursuit of the same general nature or character as the occupation in which the insured was engaged at the time the contract of insurance was entered into, or in which he was engaged at the time of his injury. It seems to me that a professional man should be held to be totally disabled in case he should be, by some injury, totally incapacitated from practicing his, or any profession, even though he might be able to perform some sort of manual labor. Conversely, a manual laborer protected by such an insurance policy should be held to be totally disabled if incapacitated from working with his hands, even though his brain be uninjured and it might be supposed that, by successfully pursuing some course of study, he could qualify himself for following a profession. This is true, not because of any fancied difference in "dignity" between the different occupations, but because of the situation at the time of the issuance of the policy in view of which the policy was written.
Insurance policies such as are the basis of this action are not altogether admirable contracts. They are "long-shot" contracts in which, for a comparatively small premium, the insurer agrees to subject himself to a very considerable liability in the happening of certain events. The accrual of liability under such a contract, to a certain extent at least, places a premium, once the insured is receiving the benefit of the policy, upon his failing to exert his utmost endeavors to benefit himself and make the best of a bad situation. At least one of the policies provides that, if the assured, after payments are made to him upon the basis of his *Page 174 
total disability, engages in any gainful occupation, the payments cease. Such a provision as this tends to induce the assured to remain idle and thereby continue to enjoy the benefits of the policy. It would seem that a much more logical and reasonable policy would assure to the insured a certain income, and also provide that the insured would do his best to place himself upon an earning basis. Such a policy would not partake of the nature of a wagering policy to the same extent as those now before us, and it would seem that the cost of such a policy to persons desiring to procure the same would be less than an insurer must charge for such policies as were issued to the respondent. Such policies as these appear to place a premium upon unjust claims on the part of malingerers who are willing to take an unfair advantage of their misfortunes. It is, of course, true that the policy of insuring against future possible disaster is to be commended, but the commendable principle is protective and not possible profit.
It seems to me that, in using the words "dignity" and "menial," the trial court gave to the jury false standards by which to determine the respective claims of the parties to this action. Of course it could not be reasonably urged that an insured, under such policies as are now before us, could be required to attempt to earn money peddling lead pencils on the street corner, but, on the other hand, if able to perform work of like general nature and character, without regard to any supposed dignity or lack of dignity, to that in which he was previously engaged, he should not be held to be totally disabled within the terms of any such policy.
Because of error in the instruction quoted in the dissenting opinion of Judge Tolman, the judgment appealed from should be reversed and a new trial ordered. *Page 175